Citation Nr: 1111972	
Decision Date: 03/25/11    Archive Date: 04/06/11

DOCKET NO.  08-10 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depression.

2.  Entitlement to service connection for a left hip disability  

3.  Entitlement to service connection for an upper back disability.

4.  Entitlement to service connection for a neck disability.

5.  Entitlement to service connection for residuals of a head injury.

6.  Entitlement to service connection for bilateral hearing loss.

7.  Entitlement to service connection for tinnitus.

8.  Entitlement to service connection for migraine headaches.


9.  Entitlement to service connection for a left knee disability.

10.  Entitlement to an initial disability rating in excess of 20 percent for residuals of left shoulder separation.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1984 to August 1987.

This appeal to the Board of Veterans' Appeals (Board) arose from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The claims for service connection for an upper back disability, a neck disability, residuals of a head injury, bilateral hearing loss, tinnitus, migraine headaches, and a left knee disability, and for an increased rating for a left shoulder disability are addressed below.  The claims for service connection for a left hip disability and for an acquired psychiatric disorder, to include PTSD and depression, are addressed in the remand following the order; these matters are being remanded to the RO, via the Appeals Management Center (AMC), in Washington, D.C. VA will notify the appellant when further action, on his part, is required.


FINDINGS OF FACT

1.  A neck disability was not shown in service or for many years thereafter, and there is no competent evidence or opinion of record that there exists a medical nexus between any current neck disability and service.

2.  An upper back disability was not shown in service or for many years thereafter, and there is no competent evidence or opinion of record that there exists a medical nexus between any current upper back disability and service.

3.  While the Veteran complained of a head injury during service, there is no competent, probative evidence even suggesting that he currently has, or at any time pertinent to the appeal has had, residuals of a head injury.

4.  The Veteran does not have hearing loss in either ear to an extent recognized as a disability for VA purposes.

5.  The Veteran has credibly asserted that he experienced tinnitus during service, and since, and competent, probative opinion indicates that there exists a medical nexus between current tinnitus and service.  

6.  Although the Veteran has a current diagnosis of migraine headaches, and complained of headaches during service, there is no evidence of headaches for a decade after service, and the only competent, probative opinion to address the question of whether there exists a nexus between service and the Veteran's current migraine headaches weighs against the claim.

7.  A left knee disability was noted on the report of entrance examination; however, the medical evidence pertinent to service, and after, establishes that there was no worsening of the preexisting left knee disability during, or as a result of, service.

8.  The Veteran's residuals of left shoulder separation have been manifested by pain and limitation of motion more nearly approximating limitation of motion of the left arm to midway between the side and shoulder.
CONCLUSIONS OF LAW

1.  The criteria for service connection for a neck disability are not met. 38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).

2.  The criteria for service connection for an upper back disability are not met. 38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R.        §§ 3.102, 3.159, 3.303 (2010).

3.  The criteria for service connection for residuals of a head injury are not met. 38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R.        §§ 3.102, 3.159, 3.303 (2010).

4. The criteria for service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R.          §§ 3.102, 3.159, 3.303, 3.385 (2010).

5.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010)

6.  The criteria for service connection for migraine headaches are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).

7.  The criteria for service connection for a left knee disability are not met. 38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 1131, 1137, 1153 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304(b), 3.306, 3.307, 3.309 (2010).

8.  Resolving all reasonable doubt in the Veteran's favor, the criteria for a 30 percent rating for residuals of left shoulder separation are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.71a, Diagnostic Codes 5201 (2010).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R.                  § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA 
will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

With respect to the Veteran's claims for a left shoulder disability, residuals of a head injury, bilateral hearing loss, tinnitus, upper back disability, neck disability, and migraine headaches, in a February 2006 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claims, what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA

 The Board notes that the Veteran was not provided with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, until after the initial adjudication of these claims.  After issuance of the notice, and opportunity for the Veteran to respond, the October 2008 supplemental statement of the case (SSOC) reflects readjudication of the claims.  Thus, the Veteran is not shown to be prejudiced by the timing of this later notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

As for the Veteran's claims for a left knee disability, in a January 2007 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claim for service connection, what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA; this letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations. The March 2007 rating decision reflects the initial adjudication of the claim after issuance of this letter.  Hence, the January 2007 letter-which meets the content of notice requirements described in Pelegrini, and in part, Dingess/Hartman-also meets the VCAA's timing of notice requirement.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file consists of service, VA and private treatment records, Social Security Administration (SSA) records and the reports of various VA examinations.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran, and by his representative, on his behalf.  The Board also finds that no additional RO action to further develop the record in connection with the claims is warranted.

The Board acknowledges that the Veteran has not undergone VA examination to obtain a medical opinion regarding his claimed neck, upper back, head, and left knee disabilities.  However, as will be discussed in further detail below, as the current record does not reflect even a prima facie claim for service connection for these claimed disabilities, VA has no obligation to obtain any medical opinion commenting upon the etiology of the claimed disabilities.  See 38 U.S.C.A.             § 5103A(d); Wells v. Principi, 326 F. 3d. 1381, 1384 (Fed. Cir. 2003). See also Duenas v. Principi, 18 Vet. App. 512 (2004) (per curium).

In summary, the duties imposed by the VCAA have been considered and satisfied. Through various notices of the RO, the Veteran has been notified and made aware of the evidence needed to substantiate the claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claims.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

A.  Service Connection Claims

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in line of duty.  See 38 U.S.C.A.    § 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d).

a.  Neck and Upper Back

The Veteran contends that he is entitled to service connection for neck and upper back disabilities, as he believes that these disabilities arose as a result of his active duty service.  In various statements, the Veteran has asserted that these disabilities stem from injuries incurred as the result of a motorcycle accident during service.

Considering the pertinent evidence in light of the above-noted legal authority, the Board finds that the claims for service connection for neck and upper back disabilities must be denied.

The Veteran's service treatment records do confirm that he was involved in a motorcycle accident in August 1985.  The records surrounding this accident note that the Veteran had hip pain localized at the left buttock, and that his knee bended with difficulty.  It was noted that there was no signs of a hip injury, and an x-ray revealed no significant abnormality.  No injury to the neck or upper back was reported at that time.  On discharge examination in July 1987, there was no abnormality with respect to the Veteran's neck or upper back listed.

Following service, a private medical record from September 1997 notes that the Veteran complained of upper back and neck pain.  An impression of neck and back pain, etiology undetermined, was noted.  There were no objective findings of pathology.  

VA outpatient treatment records as early as 2005 note complaints of back and neck pain.  In November 2005, it was indicated that the Veteran had a history of pelvic trauma and a cervical spinal cord injury from a November 2000 fall.  It was noted that the Veteran also suffered a stroke in June 2003, leaving him with permanent left hemiplegia.  

On VA examination in June 2006, the Veteran reported that he was involved in a motorcycle accident in 1985 and suffered from shoulder separation as well as pain in his neck and upper back.  He indicated that his pain continued, and was worsened by the November 2000 fall.  A diagnosis of chronic neck strain, with pain and limitation of movement of the neck was noted.

Continued VA outpatient treatment records through 2008 note spine and neck pain associated with the November 2000 fall and complicated by the 2003 stroke.  

In this case, the Veteran has alleged that his neck and upper back disabilities began after the 1985 accident and continued since service, exacerbated by the November 2000 fall.  The Board points out that a layperson is competent to report on matters observed or within his or her personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The Veteran is also competent to testify about observable symptoms or injury residuals, such as back pain.  See 38 C.F.R. § 3.159(a)(2); Barr v. Nicholson, 21 Vet. App. 303 (2007). Moreover, the Veteran is competent to report a continuity of symptomatology.  See Charles v. Principi, 16 Vet. App. 370 (2002).

In this case, although the Veteran is competent to state that he injured his neck and upper back during the accident in service, the Board finds that these statements are not credible.  The service treatment records, including the 1985 accident report, are completely negative for any signs, symptoms, or diagnoses pertaining to the upper back or neck.  The separation examination report indicates no abnormalities the time of his discharge with respect to either of these claimed disabilities.  For these reasons, the Board finds that the Veteran's statements regarding the origin of these disabilities from the 1985 accident lack credibility.

Moreover, the first documented complaint of upper back and neck pain was not until September 1997, approximately 10 years after discharge from service. The Board points out that the passage of many years between discharge from active service and documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000). 

In addition, the Board notes that while the Veteran has been diagnosed with current cervical spine disability, none of the medical records include any medical comment or opinion even suggesting that the disability had its onset in service or is otherwise medically related to his active duty service, and neither the Veteran nor his representative has presented or identified any such evidence or opinion.  In fact, most of the medical evidence of record links the Veteran's current disabilities to his fall in November 2000 and subsequent stroke, not to the Veteran's service.  Without competent evidence that there exists of a medical relationship between the Veteran's current cervical spine disability and his active service, service connection cannot be granted.

The Board acknowledges that the June 2006 VA examination notes a history of neck and upper back pain since the 1985 accident.  However, this notation appears to be only the examiner recording the Veteran's own reported medical history, without comment.  As such, this notation does not constitute competent evidence of the required nexus. The mere transcription of medical history does not transform the information into competent medical evidence merely because the transcriber happens to be a medical professional.  See Grover v. West, 12 Vet. App. 109, 112 (1999); Leshore v. Brown, 8 Vet. App. 406, 409 (1995).

Moreover, as regards any direct assertions of Veteran and his representative that the Veteran has neck and upper back disabilities due to service, no such assertions, alone, provide a basis for allowance of the claim.  The matter of medical etiology upon which this claim turns is within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the Veteran and his representative are not shown to be other than laypersons without the appropriate medical training and expertise, neither is competent to render a probative (persuasive) opinion on such a medical matter.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Hence, the lay assertions in this regard have no probative value.

For all the foregoing reasons, the Board concludes that the claim for service connection for neck and upper back disabilities must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the- doubt doctrine.  However, as no, competent, probative evidence supports a finding that these disabilities are medically-related to the Veteran's military service, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).

b.  Residuals of a Head Injury

The Veteran also contends that he is entitled to service connection for residuals of a head injury incurred during service.

The Veteran's service treatment records reflect that he complained of a head injury in October 1984.  He reported that he had passed out 4 times since in the initial injury.  His main complaint was ear fullness and congestion.  Otitis media was noted at that time.  He also complained of a head injury on his July 1987 report of medical history at discharge.  However, no abnormalities with respect to this disability were noted on the Veteran's July 1987 discharge examination.

In addition, post-service medical record, including VA outpatient treatment records, private medical records, SSA disability records, and various VA examinations do not discuss the Veteran's in-service head injury or any residuals thereof.  While the Veteran has been treated for a variety of disabilities over the years, none of these disabilities have been discussed in terms of being residual of a head injury.

Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability. See 38 U.S.C.A. §§ 1110; 1131.  Thus, where, as here, competent and persuasive medical evidence does not establish that the Veteran has residuals of a head injury for which service connection is sought, there can be no valid claim for service connection.  See Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). In this case, the claims for service connection for residuals of a head injury must be denied because the first essential criterion for a grant of service connection--competent evidence of the currently-claimed disability--has not been met.

In addition to the medical evidence, the Board has considered the assertions advanced by the Veteran and by his representative, on his behalf.  However, as indicated above, the question of medical diagnosis upon which this claim turns is a matter within the province of trained medical professionals.  See Jones, 7 Vet. App. at  137-38.  As laypersons not shown to have the appropriate medical training or expertise, neither the Veteran nor his representative is competent to persuasively establish current residuals of a head injury.  See Bostain, 11 Vet. App. at 127, citing Espiritu v. 2 Vet. App. at 492.  See also Routen, 10 Vet. App. at 186 (1997).

 For all the foregoing reasons, service connection for residuals of a head injury must be denied. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as no competent, persuasive evidence supports the claim, that doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert 1 Vet. App. at 53- 56.

c.  Hearing Loss and Tinnitus

Specific to claims for service connection, hearing loss is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

The Veteran asserts that he has bilateral hearing loss and tinnitus due to noise exposure during his military service.  Specifically, he asserted that he was exposed to jet engine noise during service and high frequency radio waves while working as a code specialist.  He also claimed that he has experienced tinnitus since its onset during service.

Service treatment records reflect that the Veteran complained of hearing loss in December 1984.  On his July 1987 report of medical history upon discharge, the Veteran noted nominal hearing loss.

An in-service audiolgical evaluation notes pure tone thresholds, in decibels, as follows




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
15
N/A
30
LEFT
25
25
25
N/A
25


On audiological evaluation from the Veteran's July 1987 discharge examination, the Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
0
10
15
LEFT
40
20
10
15
0

Following service, the Veteran was afforded a VA audiology examination in August 2006.  On examination, the Veteran indicated that he suffered from decreased hearing and tinnitus.  He reported in-service noise exposure of jet engines and as a code operator.  Occupationally, the Veteran indicated that he worked in offices and sales following service.  Recreational noise exposure included woodwork and competitive shooting.  He reported that his tinnitus started in the military.  

The report of an audiological evaluation reflects that on audiometric testing, the Veteran's pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
5
15
20
LEFT
20
20
15
20
15

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 94 in the left ear.  The examiner concluded that the Veteran had normal bilateral hearing.  The audiologist also opined that his tinnitus at least as likely as not originated during service.

With respect to the Veteran's claim for service connection for bilateral hearing loss, even if the Board finds credible the Veteran's statements regarding in-service noise exposure, the above-cited testing results do not establish a current hearing loss to an extent recognized as a disability in either ear, as defined by 38 C.F.R. § 3.385.  As indicated, auditory thresholds were not 40 decibels or greater at any of the frequencies, the auditory thresholds at the minimum three of the frequencies were not 26 decibels or greater, and the Maryland CNC speech recognition scores were not less than 94 percent on examination.  See 38 C.F.R. § 3.385.  Moreover, neither the Veteran nor his representative has presented or identified existing audiometric testing results that meet the requirements of that regulation.  Hence, the Veteran does not have a hearing loss disability for VA purposes, and service connection for bilateral hearing loss is not warranted.

With regard to tinnitus, the record reflects that the Veteran reported that his tinnitus began in service.  While the Veteran complained only of hearing loss, and not tinnitus, during service, the Board again points out that a layperson is competent to report on matters observed or within his or her personal knowledge.  See Layno 6 Vet. App. at 470; Grottveit, 5 Vet. App. at 93.  The Veteran is also competent to testify about observable symptoms or injury residuals, such as tinnitus (i.e., ringing in his ears).  See 38 C.F.R. § 3.159(a)(2); Barr 21 Vet. App. at 303.  Moreover, the Veteran is competent to report a continuity of symptomatology.  See Charles, 16 Vet. App. at 370.

The Board also observes that throughout pendency of the claim on appeal, the Veteran has been consistent in his assertions regarding noise exposure during his active service.  Thus, although there is no objective evidence to support a specific incident of acoustic trauma in service, the Board accepts the Veteran's assertions of in-service noise exposure as credible.

Further, the only competent opinion addressing the medical nexus question--given by a June 2006 VA examiner--tends to support the claim.  The examination report reflects that the examiner reviewed the Veteran's claims file and considered the Veteran's in-service and post service history of noise exposure, and determined that tinnitus at least as likely as not originated during service.

The Board finds it significant to note that, as the only competent opinion to address the etiology of the Veteran's current tinnitus, this opinion is not directly contradicted by any other competent evidence or opinion of record.  While the examiner's opinion may have been based entirely or in part on a history provided by the Veteran, such reliance only warrants the discounting of an opinion in certain circumstances, such as when the opinion is contradicted by other evidence in the record or when the Board rejects the statements of the Veteran.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  See also Coburn v. Nicholson, 19 Vet. App. 427, 432-33 (2006); Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005).  As noted above, the Veteran is competent to report a history of in-service 
injury--here, noise exposure--and the Board has accepted that history as credible.  The Board also points out that VA adjudicators are not permitted to substitute their own judgment on a medical matter.  See, e.g., Colvin v. Derwinski, 1 Vet. App. 
171, 173 (1991).  In addition, the VA examiner did express the opinion in terms sufficient to permit the application of the benefit-of-the-doubt doctrine.  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102.  See also 
38 U.S.C.A. § 5107(b) (West 2002); Gilbert, 1 Vet. App. at 53-56.

Given the facts noted above, and with resolution of all reasonable doubt in the Veteran's favor, the Board concludes that the criteria for service connection for tinnitus are met.  However, as the Veteran does not have a hearing loss disability for VA purposes, that claim must be denied.

d.  Migraine Headaches

The Veteran also contends that he is entitled to service connection for migraine headaches, as he believes that this disability originated during his active duty service.

Considering the pertinent evidence in light of the above-noted legal authority, the Board finds that the claim for service connection for migraine headaches must be denied.

The Veteran's service treatment records reflect a number of complaints for headaches.  For example, headaches were noted in July 1985 and January 1987.  However, these complaints of headaches were frequently noted along with other cold or flu symptoms such as sore throat, coughing, and nausea.  In July 1986, and episode of a migraine variant was noted.  On the Veteran's July 1987 report of medical history upon discharge, he noted that he experienced frequent severe headaches.  However, no abnormalities with respect to headaches were listed on his July 1987 discharge examination.

Following service, private records from Dr. N. note that the Veteran complained of tension headaches in September 1997.  Migraines were noted in October 1997.  VA outpatient treatment records from 2005 through 2008 also reflect the Veteran's complaints of headaches.  Headaches were noted in an entry from May 2006, while migraines were noted in 2007 and 2008. 

The Veteran was afforded a VA examination to determine the etiology of his migraine headache disability in September 2008.  On examination, the Veteran reported that his headaches began during service, before the 1985 motorcycle accident.  He stated that he began having an ear discharge, claimed a secondary to work as a Morse Code operator.  He reported that the headaches continued to occur, but during the past 12 months they have occurred more frequently.  He described the headaches as occipital in location, and accompanied by nausea, photophobia, and weakness.  After a review of the Veteran's claims file and physical examination, the examiner diagnosed the Veteran with tension headaches.  

The examiner determined that the Veteran's migraine headaches were less likely as not related to headaches treated during service.  In so finding, the examiner noted that most of the headaches during service were associated with viral illness, except for one episodes of a headache which was a typical migraine headache.  He did not have migraines again until 2007.  The examiner also pointed out that the Veteran's headaches in service and in the 1990s were more in the frontal and orbital region, which current headaches were now occipital in location.  Moreover, the examiner found that the migrainous headaches he suffers from now suggest another etiology, not migraine or tension.  She found it difficult to link the one episode of a vascular headache in 1986 to the sudden resurgence of a similar headache and of a different location without further documentation of the same headache between that time.  Therefore, she concluded it was less likely as not that the headaches he has not are a result of headaches treated in service.

The above-cited evidence reflects that the Veteran currently has a migraine headache disability, and also that the Veteran complained of headaches during his active duty service.  However, despite the presence of current disability, and the evidence of in-service complaints, the claim must, nonetheless, be denied on the basis of medical nexus.

Here, the post-service evidence reflects no indication of headaches for at least 10 years after active military service.  As noted above, the passage of many years between discharge from active service and the objective documentation of a claimed disability is a factor that tends to weigh against a claim for service connection for the disability.  See Maxson, 230 F.3d at 1333.

Furthermore, the only competent opinion on the question of nexus between migraine headaches and service-that provided by VA examiner-is adverse to the claim.  The Board accepts the opinion of the VA examiner as probative evidence on the question of whether there exists a relationship between migraine disability and service--based as it was upon full consideration of the Veteran's documented history and assertions, and supported by clear rationale based on a scientific study.  See, e.g., Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993), Guerreri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the credibility and weight to be attached to medical opinions are within the province of the Board).  Significantly, neither the Veteran nor his representative has presented, or identified any contrary medical opinion, i.e., a medical opinion that, in fact, supports the claim.

Finally, the Board notes that, as for any direct oral and written assertions by the Veteran, and his representative that there exists a medical relationship between current migraine headaches and service, such assertions provide no basis for allowance of the claim.  As indicated above, the matter of medical nexus upon which this claim turns is a matter within the province of trained professionals.  See Jones, 7 Vet. App. at 137-38.  As neither the Veteran nor his representative is shown to be other than a layperson without appropriate training and expertise, none is competent to render a probative (persuasive) opinion on such a matter.  See, e.g., Bostain, 11 Vet. App. at 127, citing Espiritu, 2 Vet. App. at 492.  See also Routen, 10 Vet. App. at 186.  Hence, the lay assertions in this regard have no probative value.

For all the foregoing reasons, the Board finds that the claim for service connection for migraine headaches must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert , 1 Vet. App. at 53-56.


e.  Left Knee

Every person employed in the active military, naval, or air service shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.

In July 2003, the VA General Counsel issued a precedent opinion holding that to rebut the presumption of soundness in 38 U.S.C.A. § 1111, VA must show, by clear and unmistakable evidence, (1) that the disease or injury existed prior to service, and (2) that the disease or injury was not aggravated by service. VAOPGCPREC 3-2003 (July 16, 2003). The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  Id.  See also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

Considering the pertinent evidence in light of the above-noted legal authority, the Board finds that the claim for service connection for a left knee disability must be denied.

On the Veteran's report of medical history from April 1984 upon entrance into service, he noted that he had an arthroscopy and medial meniscectomy at age 17.  His service treatment records include an April 1983 private medical record indicating that the Veteran fell climbing stairs in April 1983 and tore the cartilage in his left knee.  He underwent surgery, and denied any current problems with the knee.  A diagnosis of post-operative excision of medial semilunar cartilage without residual deficit was assigned.

As noted above, a left knee disability was clearly noted on the Veteran's entrance examination.  The April 1983 private medical record also clearly reflects that the Veteran underwent left knee surgery prior to service, though he did not have knee complaints at that time. The Board notes that a pre-existing disorder need not be symptomatic at entry.  See Verdon v. Brown, 8 Vet. App. 529, 534-535 (1996).  As such, the presumption of soundness with regard to a left knee disability does not apply.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304 (b).  However, the question is whether the pre-existing left knee disability was aggravated during, or as a result of, service.

The Veteran's service treatment records contain no indication of left knee complaints or treatment.  Though the Veteran was involved in the motorcycle accident during service, he mainly reported problems with his left hip.  While the knee had difficulty bending, he did not indicate problems with his left knee.  No diagnosis was assigned, and there were no further complaints regarding the left knee noted during service.  There were no abnormalities with respect to the knee found on discharge examination.

In addition, post-service medical records, including private records, VA outpatient treatment records, and various VA examinations do not contain any reference to a knee disability, though the Veteran's pre-service surgery has been noted in past medical history.  

Aggravation is presumed under 38 U.S.C.A. § 1153 where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  However, aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306(b).

In this case, the Board finds that the Veteran's left knee disability did not increase in severity during service.  The Board points out that during the July 1987 separation examination, the Veteran's knee was noted as normal.  Moreover, the Veteran did not complain of a knee disability during service, or after service.   Hence, the evidence does not support that the Veteran's left knee increased in severity during service and the presumption of aggravation does not apply.  See 38 U.S.C.A.           § 1153; 38 C.F.R. § 3.306.

The Board notes that the Veteran contended that it was "not unreasonable to assume" that his left knee was also affected by the 1985 accident in which complained of left hip pain.  Again, as noted above, a layperson is competent to report on matters observed or within his or her personal knowledge.  See Layno, 6 Vet. App. at 470; Grottveit , 5 Vet. App. at 93.  The Veteran is also competent to testify about observable symptoms or injury residuals, such as knee pain.  See 38 C.F.R. § 3.159(a)(2); Barr, 21 Vet. App. at 303. 

In this case, although the Veteran is competent to state that he aggravated his left knee during a motor vehicle during service, the Board finds that these statements are not credible.  The service treatment records do not reflect complaints of or treatment for the left knee during service, in particular after the accident. While the Veteran had difficulty bending the knee after the accident, there is no indication of continued complaints, treatment, or diagnosis of a left knee disability at any point since the accident.  The Veteran has not specifically alleged an injury that aggravated his left knee condition, and only purports that it reasonable to assume that he also injured his knee in the accident.  However, there is no basis for this assumption found in the record, to include during service and after service.  For these reasons, the Board finds that the Veteran's statements regarding a left knee injury during a motor vehicle accident lack credibility.

In addition to the medical evidence, in adjudicating this claim, the Board has considered the assertions of the Veteran and his representative; however, none of this evidence provides a basis for allowance of the claim. As indicated above, the claim turns on the question of aggravation of a pre- existing disability--a matter within the province of trained medical professionals.  See Jones, 7 Vet. App. at 137-38.  As neither the Veteran nor his representative is shown to be other than a layperson without appropriate medical training and expertise, they simply are not competent to render a probative (persuasive) opinion on any such medical matter.  See, e.g., Bostain , 11 Vet. App. at 127, citing Espiritu, 2 Vet. App. at 492 .  See also Routen, 10 Vet. App. at 186.  Hence, the lay assertions in this regard have no probative value.

For all the foregoing reasons, the Board finds that the claim for service connection for a left knee disability must be denied.  In reaching the conclusion to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

B.  Increased Rating Claim

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is entitlement to a higher initial rating since the grant of service connection, evaluation of the medical evidence since the grant of service connection to consider the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Historically, the Veteran was granted service connection for residuals of a left shoulder separation in an August 2006 rating decision.  A 20 percent rating was assigned Under Diagnostic Code 5202, effective April 20, 1998.

Diagnostic Code 5202 provides ratings for other impairment of the humerus.  Recurrent dislocation of the humerus at the scapulohumeral joint warrants a 20 percent rating for each shoulder when there are infrequent episodes and guarding of 
movement only at the shoulder level.  When there are frequent episodes and guarding of all arm movements, a 20 percent rating is warranted for the minor arm, and a 30 percent rating is warranted for the major arm.

The Veteran's shoulder disability may also be rated under Diagnostic Code 5201, motion of the arm.  Limitation of motion of the major arm at the shoulder level warrants a 20 percent rating for both the major and minor arm.  When motion is limited to midway between the side and shoulder, a 30 percent rating is applicable to the major arm, and a 20 percent rating is applicable to the minor arm.  When motion is limited to 25 degrees from the side, a 40 percent rating is warranted for the major arm, and a 30 percent rating is warranted for the minor arm.

Handedness for the purpose of a dominant rating will be determined by the evidence of record, or by testing on VA examination. Only one hand shall be considered dominant. The injured hand, or the most severely injured hand, of an ambidextrous individual will be considered the dominant hand for rating purposes. 38 C.F.R. § 4.69.

Standard ranges of shoulder motion are forward elevation (flexion) and abduction from 0 to 180 degrees, each (with shoulder level at 90 degrees); and external and internal rotation to 90 degrees, each.  See 38 C.F.R. § 4.71, Plate I. 

The Board also notes that, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating for functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination, to include during flare-ups and with repeated use, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

Based on careful consideration of the evidence pertinent to the current claim for increase, and with resolution of all reasonable doubt in the Veteran's favor, the Board finds that a 30 percent rating, but no higher for residuals of left shoulder separation is warranted.  

The Veteran's service treatment records reflect that he was treated for a left shoulder disability, including acromioclavicular (ACL) joint separation, following a motorcycle accident in 1985.   

Treatment records from Dr. N. and Norton Orthopedics from as early as May 1997 note a history of shoulder joint separation.  In June 1997, the Veteran complained of aggravating his shoulder condition.  A contusion of the shoulder was noted, and the Veteran was given medication for treatment.  

The Veteran was first afforded a VA examination pertaining to his left shoulder disability in June 2006.  At that time, the Veteran reported that his shoulder pain had continued since the original 1985 injury.  He claimed that he aggravated this condition as the result of a fall in November 2000.  He reported that he experienced flare-ups of shoulder pain a few times per month, lasting 1 to 2 days at a time.  The examiner noted that the Veteran was left handed, but changed to his right hand as the result of the shoulder injury.  

On physical observation, the examiner found a slight drooping of the left shoulder as compared to the right shoulder.  There was no swelling, redness, or warmth of the left shoulder. There was mild discomfort on palpation of the left shoulder.  Range of motion testing reveal forward flexion of the left arm to 60 degrees without pain and from 60 to 90 degrees with pain.  Abduction was to 40 degrees without pain, while pain was present from 40 to 80 degrees.  External rotation was to 30 degrees without pain and from 30 to 60 degrees with pain.  Internal rotation was to 50 degrees without pain while pain was present from 50 to 80 degrees with pain.  After repetition, these ranges of motion did not change.  The examiner noted that there was pain and limitation of motion, but no weakness.  A diagnosis of status-post ACL joint separation of the left shoulder with pain and limitation of motion was noted.  

On VA examination in September 2008, the Veteran reported that he was ambidextrous.  He denied joint symptoms such as deformity, giving way, instability, and stiffness, but complained of pain and weakness.  He indicated that experienced episodes of dislocation or subluxation several times a week.  He also reported severe flare-ups every 2 to 3 weeks, lasting a duration of 1 to 2 days.

Range of motion testing revealed flexion to 50 degrees, with pain at 45 degrees.  On repetitive range of motion, flexion was reduced to 30 degrees due to weakness.  Abduction was to 45 degrees with pain beginning at 30 degrees.  Again, range of motion was reduced to 35 degrees on repetition due to weakness.  External rotation was to 25 degrees with pain at 15 degrees; there was no loss of range of motion on repetitive use.  Finally, internal rotation was to 60 degrees with pain beginning at 45 degrees; there was no loss of motion on repetitive use.  There were no recurrent shoulder dislocations and no joint ankylosis.  A summary of the general joint condition included tenderness, painful movement, weakness, and guarding of movement.

In conclusion, the examiner diagnosed the Veteran with residuals of left shoulder injury with severe limitation of motion and pain.  He noted that it was very difficult to distinguish limitations from pain from the left shoulder joint itself versus limitation from his hemiplegia due to a non-service-connected stroke.  The pain was elicited from all motions of the joint but the pain did not suggest pain solely from an intrinsic joint condition.  

At the outset, the Board points out that the September 2008 VA examiner noted that it would be very difficult to distinguish the limitation of pain from the left shoulder joint itself from the limitation due to his non-service connected hemiplgia. Where it is not possible to distinguish the effects of a nonservice-connected condition from those of a service-connected condition, the reasonable doubt doctrine dictates that all symptoms be attributed to the veteran's service-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Hence, in this case, the Board has considered all of the Veteran's left shoulder symptoms in evaluating his service-connected disability.

The above-cited evidence reflects that the Veteran's service-connected left shoulder disability has been manifested by pain and limited motion of the left arm.  As the Veteran has indicated, he is ambidextrous, and thus his injured left shoulder and arm is considered the dominant hand for rating purposes.  On examination in September 2008, which reflects the most serious symptomatology, the Veteran was only able to raise his left arm to 50 degrees on flexion, and the motion was reduced to 30 degrees on repetition.  This range of motion loss, particularly when considering loss due to factors such as pain and weakness, more nearly approximates the criteria for the next-higher 30 percent rating for limitation of motion of the major arm to midway between the side and shoulder.  Thus, a 30 percent rating for residuals of left shoulder separation is warranted.

The Board emphasizes, however, that the characteristics associated with the Veteran's residuals of left shoulder separation do not meet the criteria for the next higher disability rating of 40 percent. As noted above, the most recent VA examination, which records the most severe limitation of motion, notes that the Veteran was able to flex to 50 degrees and abduction was to 45 degrees.  Range of motion was retained to 30 degrees and 35 degrees, respectively, on repetitive motion. Thus, the medical evidence of record does not indicated that motion is limited to 25 degrees from the side, even when taking into account any additional functional impairment due to pain, fatigue, or lack of endurance.  

Alternatively, the Board has also considered the applicability of other diagnostic codes providing for assignment of more than a 30 percent rating for residuals of left shoulder separation, but finds that no higher rating is assignable.  In this case, there simply is no medical evidence of any ankylosis of the scapulohumeral articulation, recurrent shoulder separations, or impairment of the humerus, clavicle or scapula.  As such, there is no basis for evaluation of the disability under DCs 5200, 5202, or 5203, respectively.  See 38 C.F.R. § 4.71a.  Also, the disability under consideration is not shown to involve any factor(s) that would warrant rating the disability under any other provision(s) of VA's rating schedule.

Consideration has been given to assigning a staged rating during the period on appeal; however, at no time during the period in question has the disability warranted more than the rating discussed above.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).

The above determination is based on application of pertinent provisions of VA's rating schedule.  Additionally, the Board finds that at no point during the period on appeal has the Veteran's left shoulder disability been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321.

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R.   § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996).  Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R.    § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step:  a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, supra.

In this case, the Board finds that schedular criteria are adequate to rate the disability under consideration.  The rating schedule fully contemplates the described symptomatology, and provides for ratings higher than that assigned based on more significant functional impairment.  Significantly, there is no medical indication or argument that the applicable criteria are otherwise inadequate to rate the disability.  Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R.  § 3.321(b)(1) is not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

For the foregoing reasons, the Board concludes that the record supports an initial 30 percent rating, but no higher, for the Veteran's service conntected residuals of left shoulder separation.  The Board has applied the benefit-of-the doubt doctrine in 38 U.S.C.A. § 5107(b); 38 C.F.R. §§  3.102, 4.3; Gilbert, 1 Vet. App. at  53-56.


ORDER

Service connection for a neck disability is denied.

Service connection for an upper back disability is denied.

Service connection for residuals of a head injury is denied.

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is granted.

Service connection for migraine headaches is denied.

Service connection for a left knee disability is denied.

An initial 30 percent rating for residuals of left shoulder separation is granted, subject to the regulations for payment of monetary benefits.


REMAND

The Board review of the claims file reveals that further RO action in the remaining claims on appeal is warranted.

VA will provide a medical examination or obtain a medical opinion if the record, including lay or medical evidence, contains competent evidence of a disability that may be associated with an event, injury, or disease that occurred in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one.  McLendon, 20 Vet. App. at 83.  

With respect to the Veteran's claimed left hip disability, as noted above, the records surrounding the 1985 motorcycle accident note that the Veteran had hip pain localized at the left buttock, and that his knee bended with difficulty.  It was further noted that there was no signs of hip injury, and an x-ray revealed no significant abnormality.

Following service, VA medical records reflect that the Veteran had a history of pelvic trauma and a cervical spinal cord injury from a November 2000 fall.  The Veteran has alleged that he has experienced left hip pain since the initial 1985 injury, and the November 2000 pelvic trauma only aggravated the left hip disability that began during service.  

While post-service records have largely attributed the Veteran's current left hip disability to the November 2000 fall, the Veteran's contention that he has experience a left hip disability since the 1985 accident and only aggravated by the post-service left hip trauma, when taken together with the in-service report from the accident demonstrating complaints of left hip pain and evidence of current left hip disability, suggests that Veteran may have a current left hip disability related to service.  However, the record includes no actual opinion addressing the medical relationship, if any, between a current left hip disability and service. Under these circumstances, the Board finds that a medical opinion-based on full consideration of the Veteran's documented medical history and assertions, and supported by clearly-stated rationale-would be helpful in resolving the claim for service connection.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McLendon, 20 Vet. App. at 83.

With respect to the Veteran's claimed psychiatric disorder, during service, on a July 1987 report of medical history, the Veteran noted that he had attempted suicide and that he was referred to mental health, but it was determined that he was normal. 

Following service, private medical records reflects a diagnosis of depression as early as May 1997.  VA outpatient treatment records as early as 2005 also note a diagnosis of depression.  In October 2005, a psychiatric consult noted that the Veteran was sad about his accident and a diagnosis of adjustment disorder, prolonged with depressive symptomatology was noted.  On VA psychiatric consultation in June 2006, the Veteran reported that he was treated for a mental breakdown during service.  A diagnosis of adjustment disorder with depressed mood was noted.  The examiner noted that the Veteran reported that his symptoms started in the military.  

The Veteran's assertions of an acquired psychiatric disability since service and the current diagnoses of depression and adjustment disorder, taken together with the in-service report of medical history reflecting psychiatric problems, suggests that Veteran may have a current acquired psychiatric disorder related to service.  However, the record includes no actual opinion addressing the medical relationship, if any, between a current acquired psychiatric disorder and service. Under these circumstances, the Board likewise finds that a medical opinion-based on full consideration of the Veteran's documented medical history and assertions, and supported by clearly-stated rationale-would be helpful in resolving the claim for service connection.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McLendon, 20 Vet. App. at 83.

Hence, the RO should arrange for the Veteran to undergo VA psychiatric and orthopedic examinations, by appropriate physicians, at a VA medical facility.  The Veteran is hereby advised that failure to report to the scheduled examinations, without good cause, may result in denial of the claims for service connection (as the original claim will be considered on the basis of the evidence of record).  See 38 C.F.R. § 3.655 (2010).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to a scheduled examination, the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

Prior to arranging for the Veteran to undergo further examination, the RO should obtain and associate with the claims file all pertinent evidence.

The claims file reflects that there are outstanding VA medical records which may be pertinent to the claims remaining on appeal.  In this regard, it appears that the Veteran receives treatment at VA Medical Center (VAMC) in Martinsburg. While the claims file currently includes outpatient treatment records from Martinsburg VAMC dated through January 2008, more recent records of VA treatment may be available.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain from the above-named facility evaluation and/or treatment records dated since January 2008 following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

Further, to ensure that all due process requirements are met, and that the record before the examiners is complete, the RO should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claim on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A.        § 5103(b)(3) (West Supp. 2010) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2010).

The actions identified herein are consistent with the duties imposed by the Veterans Claim Act of 2000 (VCAA). See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.

Accordingly, these matters are hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO should obtain from the Martinsburg VAMC all outstanding pertinent records of evaluation and/or treatment of the Veteran, since January 2008.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claim for service connection for a left hip disability and an acquired psychiatric disorder.  The RO should explain the type of evidence that is the Veteran's ultimate responsibility to submit.

The RO's letter should clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R.  § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, the RO should arrange for the Veteran to undergo VA psychiatric examination, by an appropriate physician, at a VA medical facility.  The entire claims file, to include a complete copy of the REMAND, must be made available to the physician designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the examining physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should clearly identify all current psychiatric disability(ies).  Then, with respect to each such diagnosed disability, the examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability had its onset in or is otherwise related to the Veteran's military service.  In rendering the requested opinion, the examiner should specifically consider and discuss the Veteran's report of psychiatric symptoms and a suicide attempt during service.

The physician should set forth all examination findings, along with complete rationale for the conclusions reached, in a printed (typewritten) report.

5.  Then, the RO should arrange for the Veteran to undergo VA orthopedic examination, by an appropriate physician, at a VA medical facility.  The entire claims file, to include a complete copy of the REMAND, must be made available to the physician designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the examining physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should clearly identify any current left hip disability.  Then, with respect to each such diagnosed disability, the examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability had its onset in or is otherwise related to the Veteran's military service.  In rendering the requested opinion, the examiner should specifically consider and discuss the Veteran's report of left hip pain following the 1985 motorcycle accident during service.

The physician should set forth all examination findings, along with complete rationale for the conclusions reached, in a printed (typewritten) report.

6.  If the Veteran fails to report to the scheduled examinations, the RO must obtain and associate with the claims file a copy of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

7.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

8.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claims for service connection for a left hip disability and an acquired psychiatric disorder, to include PTSD and depression, on appeal in light of all pertinent evidence and legal authority.

9.  If the benefits sought on appeal remain denied, the RO must furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


